 GENERAL ELECTRIC COMPANY13General Electric CompanyandInternational Brother-hood of Electrical Workers,AFL-CIO, Local No.6, Petitioner.Case 20-RC-7245August 20, 1970DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer David F.Sargent. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, the Regional Director trans-ferred the case to the National Labor Relations Boardfor decision. Thereafter, briefs were timely filed bythe Employer, the Petitioner,' and the Intervenor.2The Board has reviewed the Hearing Officer's rul-ingsmadeat the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employerisengagedin commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.The Petitioner seeks an electionin a singleunit of all production and maintenance employees,including group leaders, employed by the Employerat its operation at 3400 Wood Street, Oakland, Califor-nia, excluding all of the clerical employees, profession-al employees, salesmen, service engineers, guards, andsupervisors as defined in the Act. UE Local 1412contends that the petition should be dismissed becauseit is not coextensive with the existing multiplant unitincluding the Oakland service shop for which it isthe recognized representative.The Employer andIBEW assert that the appropriate unit in which anelection should be held is the separately certifiedOakland shop.The facts show that in 1929, the San Franciscoservice shop was established as a separate facility.Its function was the repair and service of the heavyapparatus line which included transformers, motorgenerators, turbines, locomotives, switchgear, controlmeters,instruments,and the manufacture of coils.In 1955, the Oakland service shop was establishedprimarily to repair transformers for Pacific Gas &ElectricCompany. This work had previously beenperformed in San Francisco. The employees and partof the equipment were transferred from San Franciscoto the Oakland shop. In 1957, the Oakland serviceshop was moved to its present location on WoodStreet and its function was expanded to include therepair of locomotives and electrical units used inlocomotives. This work was also previously performedin the San Francisco service shop and the employeesand equipment accompanied the transfer to Oakland.The San Francisco shop remained the dominant facili-ty.The work there was more diverse, included opera-tions not performed at the Oakland shop, and requiredbroader skills.In 1966, the Employer decided to enlarge the Oak-land shop, transfer all remaining operations fromSan Francisco to Oakland, and close the San Franciscoshop. This move was essentially accomplished betweenSeptember 1, 1966, and April 1967. On September1,1966, the San Francisco facility occupied 34,000square feet compared to 20,000 square feet in theOakland shop. It performed nearly three times theamount of work in dollar volume. The San Franciscoshop employed nearly four times the number of pro-duction and maintenance employees located in Oak-land. Of the 15 Oakland production and maintenanceemployees, 5 were originally from San Francisco and49 of the 58 San Francisco shop employees transferredto Oakland. After the transfer, 54 of the 63 productionand maintenance employees at Oakland had comefrom San Francisco. All supervisors from the SanFrancisco shop were transferred to the Oakland shop.The transfer added new lines of work to the Oaklandoperation that previously had been performed in theSan Francisco shop. Most of the equipment was movedfrom San Francisco to Oakland and the transferredemployees performed at Oakland the same work theyhad been performing at San Francisco under thesame supervision. The Oakland facility was enlargedto approximately 44,000 square feet with all the pro-duction and maintenance employees working withinthe same area. At the time of the move in 1966,and for the preceding 10 years, IBEW was the certifiedrepresentative of the employees at the San Franciscoservice shop. At that time the Oakland service shopemployees were represented by UE Local 1412 undera 1963 certification.In view of these facts, we find that the consolidationof the two service shops is comparable to a newoperation3 and that the petition herein gives rise toa question concerning representation. In these circum-stances of a new operation, the existing representationquestion is unaffected by, and may therefore be inde-Herein also called IBEWUnited Electrical Radio and Machine Workers of America, LocalNational Car Loading Corporation,167NLRB 801, 802,Panda1412, AFL-CIO, herein called UE Local 1412Terminals,Inc., 161NLRB 1215, 1223185 NLRB No. 4 14DECISIONSOF NATIONALLABOR RELATIONS BOARDpendently resolved without regard to, UE's multiplantunit contention." To hold, as the UE suggests, thatthe employees from the San Francisco shop whosubstantially outnumbered the Oakland employees,must accept UE Local 1412 as their bargaining repre-sentative would be inconsistent with the basic princi-ples of the Act. We believe that influences disruptiveto industrial peace and a satisfactory bargaining rela-tionshipwillbe eliminated only if the conflictingrepresentation claims are resolved through the process-es of a Board-conducted election.4.For purposes of this proceeding, we find thatan election should be directed in the following unitto determine whether the employees of the consolidat-ed facility wish to be represented by the IBEW orwhether they wish to be represented by UE Local1412:Allproductionandmaintenance employeesincluding group leaders employed by the Employ-er at its operation at 3400 Wood Street, Oakland,California, excluding all of the clerical employees,professional employees, salesmen, service engi-neers, guards and supervisors as defined in theAct.[Direction of Elections omitted from publication.]MEMBERS MCCULLOCH AND BROWN, concurring:While we agree with our colleagues that the mergerof the San Francisco-Oakland shops has resulted ina changed operation, we do not agree that the changesare so substantial in the circumstances as to requireestablishing a separate unit for the merged operationin the event of a UE victory in the election directedherein. If the UE does prevail in the election, wewould therefore include the merged operation, aswas the Oakland shop, within the bargaining unitof GE employees whom UE represents on a multiplantbasis.The record reveals that since the 1930's UE hasbecome bargaining representative for employees atvarious plants of the Employer across the country.Presently it represents approximately 16,500 GeneralElectric employees as the result of Board certificationsof the International and its constitutent locals.'CompareGeneral Electric Company,180 NLRB No 162:Compareorder to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior UnderwearInc., 156 NLRB 1236,NLR B v Wyman-GordonCompany,394 U S 759. Accordingly, it is herebydirected that anelection eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the Regional Directorfor Region 20, within 7 days of the date of this Decision and Directionof ElectionThe Regional Director shall make thelistavailable to allparties to the election. No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the electionwhenever proper objections are filedCommencing in 1937, notwithstanding the separateunit certifications, UE and the Employer have engagedinmultiplant bargaining in negotiating a series ofnational agreements, including the recent 1970 agree-ment. Since 1950, the agreements recited in theirpreamble the identification of UE as a party to thecontract:... acting for itself and on behalf of its below-listedaffiliatedUE Locals, currently certifiedas collective-bargaining representatives of Compa-ny employees, which ratify this Agreement asset forth herein and such other UE Locals asmay hereafter be certified as collective-bargainingrepresentatives of Company employees ...With regard to the contractual coverage of newlycertified locations, the national agreements since 19506provide that such coverage:...shall, as of the date of certification, automati-cally become effective as to such certified bargain-ing representative and employees represented byit,provided that the Union, or Local so certifiedshallwithin 30 days thereafter, or within suchadditional time as may be agreed upon betweenthe Company and the Union, ratify this Agree-ment and cause to be delivered to the Companyevidence of ratification, the nature of which hasbeen mutually agreed upon.The record shows that employees at a newly certifiedlocation have never refused to ratify the nationalagreement.However, if a local failed to ratify thenational agreement it could not negotiate a separateagreement, but would be confined to the processingof grievances until the expiration of the unratifiedagreement at which time it would be representedin the conference board and participate in the bargain-ing process for a new contract.The General Electric Conference Board, consistingof elected delegates from each local union, was estab-lished by UE in 1937, to control the negotiationof the national agreement. Its function is apparentfrom the procedure followed in the recently concludednegotiations with the Employer, which parallels thatfollowed since 1937. Prior to the reopening of thecontract, a letter from the conference board wassent to all locals asking each to notify the conferenceboard as to what changes, additions, and demandsthey wished to make on the Employer in the forthcom-ing negotiations. Upon receiving these proposals fromthe various locals, the conference board met, consid-ered all of the proposals, and selected those demandswhich should be presented to the Employer. Theconsensus list then was sent by the conference boardto the locals for their approval. After responses were'Contained in the "Effective Date of Agreement" clause GENERAL ELECTRIC COMPANY15received the conference board submitted the demandsto the negotiating committee with instructions tobargain on those proposals. During negotiations therewere periodic meetings of the conference board whichreceived reports from the negotiating committee onthe progress of the negotiations. When the conferenceboard was convened to vote on and rejected theEmployer's offer, it recommended that the locals like-wise reject the offer and take a strike vote. Thelocals did reject the offer and authorized a strikein the event that the negotiating committee failedto obtain an agreement satisfactory to the conferenceboard and the locals. The negotiating committee,having failed to secure acceptable proposals issueda strike call to all locals. During the strike,' therewere periodicmeetingsof the conference board. Whenthe negotiating committee reached a basis of agreementwhich it felt that it could recommend to the conferenceboard, the latter was again convened. The conferenceboard approved the proposed settlement and referredit to the locals for a vote. Each local sent the resultof the vote to the conference board which then senta letter to the Employer stating that the membershiphad ratified the agreement.' This ratification is bindingon all locals regardless of their individual consent.The comprehensive provisions included in thenationalagreementmade between UE and theEmployer, such as wages, working hours, vacations,holidays, and a grievance and arbitration procedures,are applicable to all locations involved.Matters ofindividual plant concern dealing with local conditions,such as the layoff and rehire procedure, have beenreserved for local bargaining. Such local agreementscannot deprive employees of any benefits providedfor in the national agreements.The conference board administers the national phaseof the grievance procedure set out in the nationalagreements.When a grievance has been processedthrough the first two steps of the grievance procedureat the plant level, it is then referred to the conferenceboard which decides whether the grievance shouldbe pursued at the third step which is at the nationallevel.The conference board also administers the arbi-tration provision of the national agreements.Concomi-tantly,the Employer's representatives at its headquar-ters in NewYorkhandle third step grievances andarbitration as well.On these facts, we would find that the separatelycertified units have been effectively merged into asingle multiplant unit.' A similar holding on substan-tially similar facts involving the same employer andthe InternationalUnion of Electrical Radio andMachine Workers, AFL-CIO, was made by the BoardinGeneral Electric Company,180 NLRB No. 162,on January 28, 1970.10Accordingly, should the UE be certified in thepresent election, we would deem the San Francisco-Oakland operation as within the multiplant unit aswas the Oakland plant previous to the San Franciscotransfer.'The same procedure was followed during the only othernationalstrike that occurred in 1946'Prior to 1950, the Conference Board had to deposit with the Employerindividual notices of ratification by each local covered by the nationalagreement'SeeGeneralMotors Cadillac MotorDivision, 120NLRB 1215°The Employer concedes in its brief that "The procedures and scopeof national bargaining, procedures for handling strikes, grievances andarbitrations are generally similar in the two cases "